Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 3-4, 6, and 8-19 are pending. Claims 1, 11, and 16 are the independent claims. Claims 1, 3, 11, and 16 have been amended. Claims 5 and 7 have been cancelled. Claims 2 and 20 have been previously cancelled. This Office action is in response to the “Request for Continued Examination (RCE)” received on 11/03/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 11/03/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 5, 7 and 20 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim interpretations of claims 1 and 3 under 35 U.S.C. § 112 (f), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim interpretations of claims 1 and 3 under 35 U.S.C. § 112 (f) have been withdrawn.
With respect to the claim rejections of claims 1, 3-4, 6, and 8-19 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.   However, the Applicant states that they believe none of Jutkowitz, Scofield, or Schumacher disclose or suggest alerting the driver when the driver needs to take manual control of the vehicle by causing the vehicle to swerve within a lane of travel and the Office respectfully disagrees. The amended subject matter is similar to the previously rejected and now 
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jutkowitz et al. (US 10,421,465 B1) in view of Scofield (US 2017/0066452 A1).
Regarding claim 1, Jutkowitz discloses a system configured for confirming that a driver has control of a vehicle, comprising: processing circuitry that receives autonomous control of the vehicle, wherein the vehicle is capable of autonomous operation (Jutkowitz column 1 lines 16-17, column 3 lines 325-28, column 5 lines 45-49, and column 12 lines 29-41), determines a state of the driver of the vehicle (Jutkowitz column 3 lines 36-43, column 20 line 40 through column 22 line 33, column 25 line 66 through column 26 line 1, and column 28 lines 31-48), alerts the driver when the driver needs to take manual control of the vehicle by causing the vehicle to swerve within a lane of travel (Jutkowitz column 1 lines 13-16 and lines 28-30, column 2 lines 19-21, column 3 lines 15-17, column 4 lines 8-11, 23-25,  and 42-46, and column 25 line 64 through column 26 line 1), maintains autonomous control of the vehicle when the state of the driver indicates that the driver is not ready to take control of the vehicle (Jutkowitz column 25 lines 1-4, column 29 lines 65-67, and column 32 lines 58-64), and passes control of the vehicle to the driver when the state of the driver indicates that the driver is ready to take control of the vehicle (Jutkowitz column 4 lines 48-51, column 7 lines 5-8, column 12 lines 51-53, column 29 lines 
Jutkowitz does not explicitly state wherein determining a state of a driver of the vehicle occurs prior to alerting the driver that manual control of the vehicle is needed.
However, Scofield teaches wherein determining a state of a driver of the vehicle occurs prior to alerting the driver that manual control of the vehicle is needed (Scofield ¶4, 19-20, and 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for confirming that a driver has control of a vehicle, as described by Jutkowitz, to include determining a state of the driver prior to alerting the driver that manual control of the vehicle is needed, as taught by Scofield, because sometimes the state of the driver indicates that they should not be alerted to take manual control of the vehicle (Scofield ¶19).The state of the driver may indicate that the driver will be unable to safely assume manual control of the vehicle (Scofield ¶27). Also the driver’s state can be used to determine when to give the alert, so that the driver has adequate time to switch cognitive states into a manual driving cognitive state (Scofield ¶20).
Regarding claim 3, Jutkowitz discloses wherein the processing circuitry is further controls the vehicle in a predetermined driving pattern while the vehicle is being operated autonomously (Jutkowitz column 1 lines 20-24 and lines 51-57, column 2 lines 12-18 and lines 38-41, column 4 lines 20-28, column 6 lines 31-46, column 22 line 64 through column 23 line 7, and column 26 lines 20-58), determines if the driver reacts in an expected way in response to the vehicle being controlled in the predetermined driving pattern (Jutkowitz column 21 line 63 through column 22 line 33, column 25 line 66 through column 26 line 1, and column 28 lines 31-48), maintains autonomous control of the vehicle when the driver does not react in the expected way (Jutkowitz column 25 lines 1-4, column 29 lines 65-67, and column 32 lines 58-64), and13 passes control of the vehicle to the driver when the driver does 
Regarding claim 4, Jutkowitz discloses wherein controlling the vehicle in the predetermined driving pattern includes autonomously operating the vehicle in one or more non-intrusive driving patterns (Jutkowitz column 1 lines 20-24 and lines 51-57, column 2 lines 12-18 and lines 38-41, column 4 lines 20-28, column 6 lines 31-46, column 22 line 64 through column 23 line 7, and column 26 lines 20-58).
Regarding claim 6, Jutkowitz discloses wherein the one or more non-intrusive driving patterns includes pulsing a braking system of the vehicle (Jutkowitz column 4 lines 20-23 and lines 39-42).
Regarding claim 8, Jutkowitz discloses wherein the expected way in which the driver reacts includes accelerating the vehicle (Jutkowitz column 25 line 64 through column 26 line 1).14
Regarding claim 10, Jutkowitz discloses wherein alerting the driver when the driver needs to take manual control of the vehicle further includes one or more of an audio, visual, and tactile alert (Jutkowitz column 3 lines 36-54, column 6 lines 13-20, column 17 lines 52-55, column 18 lines 58-66, and column 19 lines 25-52).
With respect to claims 11-15: all limitations have been examined with respect to the system in claims 1, 3-4, 6, 8, and 10. The method taught/disclosed in claims 1, 3-4, 6, 8, and 10 can clearly perform the method of claims 11-15. Therefore claims 11-15 are rejected under the same rationale.
With respect to claims 16-19: all limitations have been examined with respect to the system in claims 1, 3-4, 6, and 8. The system taught/disclosed in claims 1, 3-4, 6, and 8 can clearly perform the method of claims 11-14. The instructions stored on a non-transitory computer-readable medium of claims 16-19 are clearly directed towards performing the method of claims 11-14. Therefore claims 16-19 are rejected under the same rationale. The structural limitation of a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer, .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jutkowitz et al. (US 10,421,465 B1) in view of Scofield (US 2017/0066452 A1) and further in view of Lee (US 9,229,453 B1).	
Regarding claim 9, Jutkowitz discloses wherein autonomous control of the vehicle performs an evasive maneuver in response to detecting a dangerous driving situation, due to a road hazard, that the driver was not reacting to (Jutkowitz column 3 lines 25-28, column 5 lines 45-67, column 14 lines 39-65, column 15 lines 5-44, column 17 lines 9-15, and column 29 line 53 to column 30 line 40).
Jutkowitz does not explicitly state wherein autonomous control of the vehicle is received automatically to perform an evasive maneuver while the driver has manual control of the vehicle.
However, Lee teaches wherein autonomous control of the vehicle is received automatically to perform an evasive maneuver in response to detecting a dangerous driving situation that the driver was not sufficiently reacting to while having manual control of the vehicle (Lee column 14 lines 6-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for switching between autonomous and manual control, as described by Jutkowitz, with the capacity for the autonomous system to automatically perform an evasive maneuver while the vehicle is under manual control, as described by Lee, because it improves the safety of the occupant during manual operation and expands the applicability of system’s ability to avoid obstacles to more driving situations. Jutkowitz only describes continuing to automatically control the vehicle to perform an evasive maneuver in response to detecting a dangerous driving situation that the operator was not sufficiently reacting to during autonomous control. By adding the capacity for the vehicle to automatically perform the autonomous evasive maneuver, even when the vehicle is being operated manually, the obstacles or dangerous situations can be avoided by the autonomous control system regardless of if the car is currently operating autonomously or manually.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        January 15, 2022

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619